—In an action, inter alia, to recover damages for defamation, the defendants, Alton H. Maddox and Alfred C. Sharpton, separately appeal from an order of the Supreme Court, Dutchess County (Hickman, J.), dated October 27, 2000, which, inter alia, denied their motion pursuant to CPLR 5015 (a) (2) and (3) to vacate two judgments of the same court, both dated September 3, 1998 (one against each defendant) in favor of the plaintiff and against them.
Ordered that the appeal is dismissed, without costs or disbursements.
As a general rule, this Court will not consider any issue raised on a subsequent appeal that was raised or could have been raised on an earlier appeal that was dismissed for failure to prosecute, although we have inherent discretion to consider such issues (see Bray v Cox, 38 NY2d 350). Here, we decline to exercise this discretion. The appellants previously appealed from judgments entered September 3, 1998, in favor of the plaintiff. Their appeals, however, were dismissed by order of this Court dated July 3, 2000, for lack of prosecution. The dismissals bar the instant appeals, which raise issues which could have been raised on the prior appeals (see Rubeo v Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, supra). Prudenti, P.J., Ritter, McGinity and H. Miller, JJ., concur.